Citation Nr: 0917147	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from November 1971 
to November 1974.  The Veteran died in April 1990.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened and denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an August 1990 rating decision, the RO denied the 
appellant's claim for service connection for the Veteran's 
cause of death.

3.  Evidence associated with the claims file since the August 
1990 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for the Veteran's cause of death, or raises a 
reasonable possibility of substantiating a claim for service 
connection for the Veteran's cause of death.

4.  The Veteran died in April 1990.  The Veteran's death 
certificate listed the immediate cause of his death as sudden 
cardiac death syndrome, and underlying causes of death as 
hypertension and diabetes.

5.  At the time of his death, the Veteran was service-
connected for a residuals of a left ankle injury with history 
of osteomyelitis (rated as 20 percent disabling); residuals 
of an injury to muscle group XII, left (rated as 20 percent 
disabling); wound, muscle group V, left and history of 
fracture left ulna, residuals of injury (rated as 10 percent 
disabling), and scars on the face and chest (rated as 
noncompensable).

6.  Sudden cardiac death syndrome began many years after 
service and was first shown on the date of the Veteran's 
death; was not the result of service or any incident of 
service; was not shown to be secondary to the Veteran's 
service-connected osteomyelitis, muscle injuries, or scars; 
and osteomyelitis was not shown by contemporaneous medical 
evidence to have caused or contributed to the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The August 1990 RO rating decision that denied the 
appellant's claim for service connection for the Veteran's 
cause of death is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's August 1990 denial is 
new and material, the appellant's claim for service 
connection for the Veteran's cause of death is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's petition to reopen her claim 
for service connection for the Veteran's cause of death was 
received in April 2005.  She was notified of the provisions 
of the VCAA as it pertains to claims for dependence and 
indemnity compensation (DIC) claims by the RO in 
correspondence dated in July 2005.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing her claim and 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
April 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice as to this 
matter was provided in May 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, no 
further discussion of VCAA compliance is needed concerning 
the issue of whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for the Veteran's cause of death.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant was notified of the evidence required to 
support a claim for dependence and indemnity compensation 
(DIC) benefits in correspondence dated in July 2005.  To the 
extent that the RO's notice is not fully compliant with Hupp, 
any such error is presumed to be prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  However, under 
the circumstances of this case, any such error does not 
require a remand because the error "did not affect the 
essential fairness of the adjudication."  Id.  Specifically, 
the record reflects that "any defect was cured by actual 
knowledge on the part of the claimant," because the 
statements of the appellant throughout the appeal reflect 
that the appellant understood all of the elements of VCAA 
notification.  Id.  Statements of the appellant contained in 
her April 2005 claim and her March 2006 notice of 
disagreement listed the Veteran's service-connected 
osteomyelitis, and she contends that this disability 
contributed to heart disease in the Veteran.  She provided an 
article about osteomyelitis from the Merck Medicus in support 
of this contention.  As such, the record reflects that the 
appellant had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, a VA medical examination 
report, and an autopsy report have been obtained and 
associated with the claims file.  Furthermore, the appellant 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The appellant has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.

New and Material Evidence

In an August 1990 rating decision, the RO denied the 
appellant's claim for service connection for the Veteran's 
cause of death.  It was noted that the cause of death listed 
on the Veteran's death certificate was sudden cardiac death 
syndrome with hypertension and diabetes listed as underlying 
causes.  It was further noted that service records were 
negative for evidence of cardiovascular disease, nor was any 
cardiovascular disease shown during the first year following 
service.  Instead, he was service-connected for orthopedic 
and muscular disabilities.  Finally, it was noted that there 
was no evidence than any disability of service origin that 
caused or contributed to his death.  

Evidence of record at the time of the August 1990 RO decision 
included service treatment records, a VA examination report 
dated in September 1976, and a death certificate. 

The appellant attempted to reopen her claim for service 
connection for the Veteran's cause of death in April 2005.  
This appeal arises from the RO's December 2005 decision, that 
reopened and denied the appellant's claim for service 
connection for the Veteran's cause of death.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the August 1990 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the August 1990 RO 
decision includes statements from the appellant and her 
representative, an autopsy report completed in May 1990, and 
an article from the Merck Medicus about osteomyelitis with 
portions highlighted by the appellant and received in April 
2005.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, some of the evidence is material.  The prior denial 
of service connection for the Veteran's cause of death was 
predicated, in part, on a lack of evidence that any service-
connected disability caused or contributed to his death.  The 
Merck Medicus article describes a connection between 
osteomyelitis (a bone infection) and endocarditis (an 
inflammation of the inner layer of the heart).  This 
information is material in that it addresses at least one 
basis for the previous denial:  evidence that a service-
connected disability, osteomyelitis, may have contributed to 
the cause of the Veteran's death, sudden cardiac death 
syndrome.  Thus, the claim must be reopened.

Service Connection for Cause of Death - General Laws and 
Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including cardiovascular-renal 
disease (including hypertension), may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records contained no complaints or findings 
suggestive of any heart disease.  They did, however, contain 
findings and reports related to a June 1973 motorcycle 
accident in which the Veteran sustained multiple injuries, 
for which he was service-connected.

In a VA examination report dated in September 1976, no 
complaints or findings related to the cardiovascular system 
were noted.  An electrocardiogram of the heart was normal.

In September 2005, the appellant submitted a completed 
Authorization and Consent to Release Information form, 
indicating that Dr. J. S. at Jackson Hospital had treated the 
Veteran for a heart condition on the date of his death in 
April 1990.  The letter requesting these records was returned 
to the RO in October 2005 as not deliverable.  The Board 
observes, however, that Dr. J. S. is the emergency room 
doctor who is listed as the certifier of the Veteran's death 
certificate.

An autopsy report completed in May 1990 indicated the Veteran 
arrived in complete arrest at the Jackson Hospital emergency 
room and could not be resuscitated.  It also indicated that a 
cause of sudden death was not identified in the autopsy 
report, and as the heart was not examined, sudden acute 
myocardial infarction could not be ruled out.  The reason 
that the heart could not be examined was that certain body 
organs, including the heart, had already been removed for 
organ donation, and therefore, were not available for 
examination.  The physician noted that the purpose of the 
autopsy was to rule out any neoplasm or communicable disease 
processes within the body prior to transplant of any tissue.  
The final anatomic diagnoses were listed as obesity; status 
post organ removal for donation (heart fascia lata, iliac 
crests, femurs, tibias, fibulas, humerus); vascular 
congestion (liver, spleen, lungs, kidneys); mild steatosis, 
liver; and mild arteriolonephrosclerosis, bilateral kidneys.  

The appellant and her representative contend that the 
Veteran's service-connected osteomyelitis contributed to his 
cause of death - particularly that it caused his sudden 
cardiac death syndrome.

The appellant does not contend, nor is there a factual basis 
in the record, that cardiac disease was incurred during 
service, or that cardiovascular-renal disease, including 
hypertension, manifested as a chronic disease within a year 
thereafter, or prior to the Veteran's death in 1990, more 
than 15 years after his discharge from service in 1974.  
Service treatment records show no findings of heart disease.  
Post-service medical evidence of record first shows findings 
of a heart problem in April 1990 when he was admitted to the 
emergency room in complete arrest, many years after his 
separation from active service.  Thus, there is no basis upon 
which to conclude that the Veteran's sudden cardiac death 
syndrome or hypertension was incurred in or aggravated during 
military service, including on a presumptive basis.  See 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).

Rather, the appellant and her representative contend that the 
Veteran's service-connected osteomyelitis was a contributory 
cause of his death.

In this case, it is uncontroverted that the Veteran was 
service-connected for osteomyelitis at the time of his death.  
However, the only suggestion that his service-connected 
osteomyelitis contributed to his sudden cardiac death 
syndrome is from the appellant.  She submitted an article 
about osteomyelitis from the Merck Medicus in April 2005 in 
support of her claim.  A review of the article shows that 
endocarditis, a heart condition, can be a source of bone 
infection, or osteomyelitis.  In other words, a heart 
condition can cause osteomyelitis.  It does not state, 
however, that osteomyelitis causes heart disease, or in this 
case, sudden cardiac death syndrome.  Moreover, the only 
medical care provider that she identified for her husband's 
heart condition was the emergency room physician who 
attempted to resuscitate him on the date of his death.  

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's service-connected 
osteomyelitis was a contributory cause of his death.  
However, the record does not show that the appellant or her 
representative has the medical expertise that would render 
competent their statements as to the relationship between the 
Veteran's military service, his service-connected 
osteomyelitis, and his cause of death.  These opinions alone 
cannot meet the burden imposed by 38 C.F.R. § 3.312 with 
respect to the relationship between events incurred during 
service, service-connected disabilities, and the etiology of 
his fatal disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159(a) (2008).

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the Merck Medicus article that has been submitted by 
the appellant in April 2005 is general in nature, indicates 
that endocarditis can be a cause of osteomyelitis (not that 
osteomyelitis causes cardiac failure), and does not 
specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.  

For the foregoing reasons, the appellant's claim for service 
connection for the Veteran's cause of death must be denied.  
In arriving at this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for the Veteran's 
cause of death; to this extent, the appeal is allowed.

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


